Citation Nr: 0121545	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  96-33 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected enucleation of the 
left eye.  


REPRESENTATION

Appellant represented by:	Keith D. Synder, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active duty from April 1948 to December 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

A November 1997 decision of the Board denied entitlement to a 
total rating based on individual unemployability due to 
service-connected enucleation of the left eye but that 
decision was vacated and the case remanded after the Board's 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court).  The case was then remanded in 
July 2000 to obtain records of the veteran's receipt or award 
of Social Security disability benefits.  While there are 
reports of contact on file which indicate that the veteran 
has reported that such records are unavailable, the RO has 
nonetheless obtained such records and copies of such were 
provided to his attorney.  

The veteran's only service-connected disability is 
enucleation of the left eye, rated 40 percent disabling, 
although he has been entitled to a permanent and total 
disability rating for pension purposes for many years.  He 
also has received Social Security disability benefits, 
records of which were obtained following remand of this case 
in July 2000.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran has undergone VA hospitalization on many 
occasions over the decades since discharge from active 
military service but not all of the discharge summaries of 
these periods of hospitalization are on file.  These should 
be obtained.  

Also, the veteran reported in his Application for Increased 
Compensation Based on Unemployability, received in October 
1995, that his last employment was from 1970 to 1980 and he 
testified at the August 1996 RO hearing that he had been last 
employed in 1980 (page 2 of the transcript of that hearing).  
However, in that same form, he also reported that he had last 
worked full time in July 1990.  Similarly, he testified that 
he had completed only 7 years of education but a November 
1971 statement from a neurologist, as part of the records 
obtained from the Social Security Administration (copies of 
which were provided to the veteran's attorney) indicates that 
he had obtained a high school equivalency diploma and had 
started taking college courses.  To clarify the veteran's 
work history and past employment, he should undergo a Social 
and Industrial Survey and he should provide copies of his 
income tax returns that he has in his possession.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for disability of 
his eyes.  After securing the necessary 
release, the RO should obtain such of 
these records as are not currently on 
file.  Any records received should be 
associated with the claims folder.

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
his level of educational attainment, 
clarify his employment history, and 
assess his day-to-day functioning.  A 
written copy of the report should be 
associated with the claims folder.

3.  Because the veteran has reported 
having been unemployed or only marginally 
employed for many years, he is requested 
to submit copies of all Federal Income 
tax returns in his possession.  Any 
records received should be associated 
with the claims folder.

4.  The RO is to obtain copies of all VA 
medical center discharge summaries not 
already on file for periods of VA 
hospitalizations since the veteran's 
discharge from active military service.  
Any records received should be associated 
with the claims folder. 
5.  The veteran should be contacted and 
requested to provide information as to 
whether he has received any VA outpatient 
treatment for his service-connected 
enucleation of the left eye.  If so, these 
records should be obtained and associated 
with the claim file.  

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 

